Name: Commission Regulation (EEC) No 1481/91 of 31 May 1991 derogating from Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 138/84 Official Journal of the European Communities 1 . 6 . 91 COMMISSION REGULATION (EEC) No 1481/91 of 31 May 1991 derogating from Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas, in view of the expected disparity in the price of maize on the Community market in the current market ­ ing year and that following the next harvest, it is considered necessary to temporarily adapt the duration of validity of export licences for maize-based cereal products and for potato starch, where the price level is dependent on the price of maize, whereas a temporary derogation from Commission Regulation (EEC) No 891 /89 0, as last amended by Regulation (EEC) No 675!9 \ (4), is consi ­ dered necessary for the products in question ; HAS ADOPTED THIS REGULATION : Article 1 By derogation from Regulation (EEC^ No 891 /89, the duration of validity of export certificates delivered between 1 June and 30 September 1991 for the products listed in the Annex to this Regulation is limited to 30 September 1991 . Article 2 This Regulation shall enter into force on 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 94, 7. 4. 1989, p. 13 .M OJ No L 75, 21 . 3. 1991 , p. 30. 1 . 6 . 91 Official Journal of the European Communities No L 138/85 ANNEX CN code Description Products derived from maize, consisting of the following subheadings : 1102 20 Maize flour 1103 13 Maize groats 1103 29 40 Maize pellets 1104 19 50 Rolled or flaked maize 1104 23 Hulled maize 1108 12 00 Maize starch 1702 30 l 1702 40 J Glucose and glucose syrup 1702 90 Other invert sugar 2106 90 Food preparations not elsewhere specified 2302 10 Maize brans 2303 10 Residues of starch manufacture 1108 13 00 Potato starch